Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 7, 1977, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered. The principal issue in the trial of this case was the identity of the man who robbed the night manager of a MacDonald’s restaurant at gunpoint while she was making a night bank deposit. Defendant was arrested more than three months after the perpetration of the crime when he patronized the restaurant whose receipts had been taken. The manager identified him as the thief and the police were called. Despite the fact that the evidence presented a substantial question of fact as to identity, the court gave a "bare bones” charge on the law, without in any way relating it to the facts. As we said in People v Mabry (58 AD2d 897), such a charge "cannot be sanctioned or approved, regardless of the strength of the proof adduced against the defendant”. The failure of the trial court to explain the relationship of the applicable principles of law to the factual *973issues in this case requires a reversal (see People v Rivera, 60 AD2d 852). We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Damiani and Mangano, JJ., concur.